Citation Nr: 1805462	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-35 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a reappraised home value in excess of $188,000.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1946 to November 1952 in the United States Air Force.  

The Veteran appealed a decision of the Department of Veterans Affairs (VA) Regional Office (RO) Home Loan Eligibility Center in Winston-Salem, North Carolina.  The appeal was later processed through the RO in St. Paul, Minnesota.  

By way of procedural background, this matter was previously before the Board in October 2017.  The Board remanded the claim for pertinent documents to be associated with the claims file.  The RO received notice in December 2017 that, unfortunately, the Veteran died in September 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

Prior to a promulgation of a Board decision on this appeal, the Board was notified that the Veteran died in September 2017.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2017, VA received a Certification of Death reflecting that the Veteran died in September 2017, during the pendency of the appeal.  As a matter of law, a veteran's claims do not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits is moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. §§ 20.900, 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ..." 38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b).  If the agency of original jurisdiction grants a request to substitute, then the case returns to the same place on the Board's docket that it held at the time of the Veteran's death.  38 C.F.R. §§ 20.1302, 20.900; Natl Org. of Veterans Advocates, Inc. v. Sec'y of VA, 809 F.3d 1359 (2016).


ORDER

The Veteran's appeal is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


